Title: To Thomas Jefferson from Isaac Briggs, 18 May 1805
From: Briggs, Isaac
To: Jefferson, Thomas


                  
                     My dear Friend,
                     Washington M. T. 18th. of the 5th. mo 1805.
                  
                  By last mail, on the 11th. instant, I wrote to thee acknowledging the receipt of thy acceptable favour of March 14. ’05.
                  During my short Stay with Colonel Hawkins, on my way through the Creek Nation, I endeavoured to discover his sentiments respecting a removal of the Indians to the West of the Mississippi. I soon found that with a man of his talents and accuteness of penetration, I had undertaken a task of extreme delicacy—that, with my small portion of address, I should be in danger of being considered as a spy upon him, and of becoming a dupe, instead of making discoveries of any importance. I drew, however, from the whole of our conversation, this general inference:—That he will aid, with all his influence, any plan which, in his belief, will forward, but oppose any which will contravene, his benevolent views of Civilizing the Indians. This is his hobby-horse, his passion. He incessantly labors to impress the minds of these people with a high idea of the justice and friendship of the United States towards them—that he is the paternal guardian of their rights, and on this he founds his influence, which is indeed great.
                  In addition to my last I will now say a few words respecting this Territory. Just after the mail, containing that letter, was closed, the Southern mail brought a packet from the department of State, inclosing the Governor’s Commission—without any post-mark.
                  Governor William’s induction into office on the 13th. instant has produced the expression, as far as the opportunity has extended, of an uncommon degree of enthusiasm in the people. Party distinctions seem to be lost in the general joy—with one small exception. A very small junto, consisting of Cato West and others, is hostile to him—not personally so—it would be hostile to any man, out of the clan.
                  I am strongly persuaded that in few Sections of the Union could the elegant sentiment—“We are all Republicans, we are all Federalists”—be applied with more propriety than here, at this moment. Many perhaps would not utter the phrase, but their feelings are in unison with the sentiment.
                  An apprehension of the unreasonable expectations likely to originate from this enthusiasm, is cause of much diffidence in Governor Williams, which is increased by the reflection that many improper and unpopular measures of the late acting Governor cannot be reversed without perhaps erecting a dangerous precedent.
                  The Secretary, West, during his administration, removed the Seal and Executive records from this place, which has long been established as the seat of Government, to his own house about eighteen miles from hence; and refuses to return them or to come himself upon the Governor’s application; but as I understand the Governor sends a detailed account of these proceedings, it will not be necessary for me to enter far into the subject. Of one thing I am clearly convinced from the decided stand which these two Gentlemen have taken, that it is impossible for them to harmonize or act together, and that the public good will require an instant removal of one of them. Should the President think me correct in this opinion, I take the liberty of forwarding the name of Thomas Hill Williams Esquire Register of the land-office as a Gentleman happily qualified to fill the office of Secretary. With perfect confidence, I can recommend him as a Gentleman of talents and handsome acquirements—of correct discriminating judgment—of great promptitude and system in business—and of a foresight and prudence uncommon in a young man. His political principles are purely republican. He has besides become very popular here. He possesses an unusual share of genuine modesty, which, it appears to me, will ever prevent his rising to those stations for which he is eminently fitted, unless his friends push him forward. We dare not let him know a tittle of our recommending him—but should his Commission arrive, we hope we can prevail on him to accept.
                  Perhaps it is not a good general principle to unite different offices in the same individual—but, as salaries are pressed down in this expensive Country, I see no other way of availing ourselves of those qualifications which will ensure a faithful and dignified discharge of public duty.
                  Accept assurances of my esteem and affectionate wishes for thy happiness.
                  
                     Isaac Briggs.
                  
                Enclosure
                                    
                     
                     Notes on the enclosed publications
                     
                        
                           
                              No. 1. Cato—G. Poindexter
                           
                           
                              No. 2. Anti-Cato, 
                              in his first attempt, failing to moderate the glowing zeal of Cato, has availed himself of the imprudent temper of his antagonist, and by a few squibs (too trifling to send) has fretted him quite from the field. 
                           
                           
                              No. 3. Its authors are exposed in
                           
                           
                              No. 4. Castigator—
                              Gener. E. Turner, the ex-Register, the son-in-law of Cato West;
                           
                           
                              
                              Pergil, D. Mr. Brazeale, an unprincipled coward. 
                           
                           
                              
                              Poetaster, John Shaw, Post master at Greenville whom sometimes writes bad verses. 
                           
                           
                              
                              These three form the Secretary’s privy-council. 
                           
                        
                     
                     Castigator has stated facts.
                     
                        
                     
                  
                  
               